                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

EJM FARMS, INC.,

                 Plaintiff,                                8:16CV255

     vs.
                                                             ORDER
LOREN JESSEN, TITAN MACHINERY,
INC., and COLETTE JESSEN,

                 Defendants.

     After conferring with counsel,

     IT IS ORDERED:

     1)    The jury trial of this case is set to commence before John M.
           Gerrard, Chief United States District Judge,            in the Special
           Proceedings Courtroom, Roman L. Hruska Federal Courthouse, 111
           South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on March 4,
           2019, or as soon thereafter as the case may be called, for a duration
           of four (4) trial days. This case is subject to the prior trial of criminal
           cases and such other civil cases as may be scheduled for trial
           before this one. Jury selection will be held at the commencement of
           trial.

     2)    The Pretrial Conference is scheduled to be held before the
           undersigned magistrate judge on February 19, 2019 at 1:00 p.m.,
           and will be conducted by internet/telephonic conferencing. Counsel
           shall use the conferencing instructions assigned to this case (Filing
           No. 127) to participate in the conference. The parties’ proposed
           Pretrial Conference Order and Exhibit List(s) must be emailed to
           zwart@ned.uscourts.gov, in either Word Perfect or Word format, by
           5:00 p.m. on February 15, 2019.

     3)    The settlement conference previously scheduled for November 19,
           2018 is re-scheduled and is set to commence before Cheryl R.
     Zwart, United States Magistrate Judge, in Courtroom 5, Roman L.
     Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
     Nebraska, at 9:00 a.m. on February 4, 2019. counsel shall submit
     a confidential settlement statement to the undersigned by email to
     zwart@ned.uscourts.gov no later than January 30, 2019, setting
     forth the relevant positions of the parties concerning factual issues,
     issues of law, damages, and the settlement negotiation history of the
     case, including a recitation of any specific demands and offers that
     have been conveyed.

Dated this 10th day of December, 2018.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
